UNPUBLISHED ORDER
                                   Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                 Submitted November 2, 2006*
                                  Decided November 6, 2006


                                                Before

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. FRANK H. EASTERBROOK, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

No. 06-2292                                                      Appeal from the             United
                                                                 States Tax Court.
MICHAEL W. ALLEN,
     Petitioner-Appellant,                                       No. 20970-03
                                                                 Diane L. Kroupa, Judge.
                v.
COMMISSIONER OF INTERNAL REVENUE,
    Respondent-Appellee.


                                                Order

    From 1999 through 2001 Michael Allen received income for his services as Vice-
Chairman of the Lac Du Flambeau Band of Lake Superior Chippewa Indians and
executive director of the Great Lakes Intertribal Council. Allen omitted this income
from his tax returns for 1999 and 2000; although he reported it on his 2001 return,
he also claimed an unexplained adjustment of about the same amount. The Internal
Revenue Service concluded that Allen owed substantial taxes for these years, plus
interest and penalties for the returns’ inaccuracy. Allen contested these determina-
tions in the Tax Court, which sided with the Commissioner and ordered Allen to pay
a total approximating $50,000.




    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2292                                                                    Page 2


    Allen harps on the fact that the Band and the Council are non-taxable entities as
a result of both treaties and legislation. The question is not, however, whether the
Band or the Council owes federal taxes. It is whether Allen owes tax on income he
received from those entities. A state government need not pay any tax to the federal
government, but all state employees must pay federal tax on their own incomes. So
it is with churches (ministers must pay tax on their stipends), universities (profes-
sors must pay tax on their salaries)—and Indian tribes. See, e.g., Squire v. Capoe-
man, 351 U.S. 1, 6 (1956); cf. Oklahoma Tax Commission v. Chickasaw Nation, 515
U.S. 450, 466–67 (1995). Long ago a government’s tax immunity was thought to
shield its employees’ income as well. See Collector v. Day, 11 Wall. 113 (1871). That
is true no more; today the principle is neutrality. See Graves v. New York ex rel.
O’Keefe, 306 U.S. 466 (1939). Thus, for example, states may tax the income of fed-
eral employees, but only at the same rates applied to their own employees’ income.
See 4 U.S.C. §111; Jefferson County v. Acker, 527 U.S. 423 (1999).

   So clear is the taxability of every employee’s income, without regard to the tax
status of the employer, that a suspicion naturally arises that Allen is engaged in tax
evasion. He has been told frequently—and now (given this order) definitively—that
employers’ tax-free status does not apply to employees’ income. Allen should count
himself lucky that these are civil rather than criminal proceedings and that the
Commissioner has not requested sanctions. See Szopa v. United States, 453 F.3d
455, after reconsideration, 460 F.3d 884 (7th Cir. 2006). Allen will not be so fortu-
nate if he repeats this line of argument for any future tax year. He cannot be under
any continuing doubt or confusion about his legal obligations.

   Allen’s remaining arguments have been considered but do not require discus-
sion.

                                                                           AFFIRMED